UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period:	January 31, 2014 Item 1. Schedule of Investments: Putnam Multi-Cap Core Fund The fund's portfolio 1/31/14 (Unaudited) COMMON STOCKS (97.5%) (a) Shares Value Aerospace and defense (3.2%) Astronics Corp. (NON) 848 $51,368 Astronics Corp. Class B 169 10,152 Boeing Co. (The) 881 110,354 General Dynamics Corp. 767 77,705 Honeywell International, Inc. 1,495 136,389 L-3 Communications Holdings, Inc. 1,038 115,291 Northrop Grumman Corp. 1,184 136,811 Raytheon Co. 1,513 143,841 United Technologies Corp. 726 82,779 Air freight and logistics (0.3%) FedEx Corp. 540 71,993 Airlines (1.2%) Alaska Air Group, Inc. 1,031 81,521 Copa Holdings SA Class A (Panama) 312 40,778 Delta Air Lines, Inc. 2,634 80,627 Southwest Airlines Co. 3,717 77,871 Spirit Airlines, Inc. (NON) 1,131 53,044 Auto components (1.0%) Dana Holding Corp. 3,053 57,763 Lear Corp. 936 67,701 Magna International, Inc. (Canada) 862 73,141 TRW Automotive Holdings Corp. (NON) 1,138 84,383 Automobiles (0.6%) Ford Motor Co. 4,024 60,199 General Motors Co. (NON) 2,815 101,565 Beverages (1.4%) Coca-Cola Co. (The) 904 34,189 Coca-Cola Enterprises, Inc. 2,155 93,290 Dr. Pepper Snapple Group, Inc. 1,990 95,281 PepsiCo, Inc. 2,107 169,319 Biotechnology (3.1%) Alkermes PLC (NON) 2,307 112,305 Amgen, Inc. 1,683 200,193 Biogen Idec, Inc. (NON) 231 72,220 Celgene Corp. (NON) 622 94,500 Cubist Pharmaceuticals, Inc. (NON) 976 71,336 Gilead Sciences, Inc. (NON) 2,045 164,929 Portola Pharmaceuticals, Inc. (NON) 1,992 53,562 Puma Biotechnology, Inc. (NON) 438 51,776 Building products (0.5%) Masco Corp. 2,514 53,196 Norcraft Companies, Inc. (NON) 4,000 69,000 Capital markets (2.5%) Ameriprise Financial, Inc. 902 95,287 Apollo Global Management, LLC. Class A 2,574 83,526 Artisan Partners Asset Management, Inc. 653 41,413 Carlyle Group LP (The) (Partnership shares) 2,068 71,987 Charles Schwab Corp. (The) 1,715 42,566 Goldman Sachs Group, Inc. (The) 606 99,457 KKR & Co. LP 1,870 45,086 Legg Mason, Inc. 1,639 69,412 Morgan Stanley 3,295 97,235 Silvercrest Asset Management Group, Inc. Class A 1,457 23,021 Chemicals (1.8%) Albemarle Corp. 729 46,787 CF Industries Holdings, Inc. 284 65,564 Dow Chemical Co. (The) 1,910 86,924 Eastman Chemical Co. 613 47,789 Givaudan SA (Switzerland) 28 41,445 LyondellBasell Industries NV Class A 659 51,903 Monsanto Co. 655 69,790 Potash Corp. of Saskatchewan, Inc. (Canada) 2,310 72,349 Commercial banks (4.0%) Ally Financial, Inc. (NON) 10 79,000 Capital Bank Financial Corp. Class A (NON) 3,200 73,760 Comerica, Inc. 1,139 52,166 Fifth Third Bancorp 6,649 139,762 Huntington Bancshares, Inc. 7,047 63,916 KeyCorp 10,501 133,993 Regions Financial Corp. 14,088 143,275 SunTrust Banks, Inc. 1,380 51,088 U.S. Bancorp 2,221 88,240 Wells Fargo & Co. 5,737 260,116 Commercial services and supplies (1.6%) ADT Corp. (The) 1,660 49,866 Cintas Corp. 1,142 65,174 KAR Auction Services, Inc. 4,067 113,144 MiX Telematics, Ltd. ADR (South Africa) (NON) 10,935 130,236 Pitney Bowes, Inc. 2,618 65,921 Communications equipment (2.1%) Arris Group, Inc. (NON) 1,762 45,636 Cisco Systems, Inc. 8,532 186,936 CommScope Holding Co., Inc. (NON) 5,000 89,650 F5 Networks, Inc. (NON) 560 59,920 Juniper Networks, Inc. (NON) 2,737 72,832 Qualcomm, Inc. 1,346 99,900 Computers and peripherals (3.5%) Apple, Inc. 1,025 513,115 EMC Corp. 3,815 92,476 Hewlett-Packard Co. 2,555 74,095 NetApp, Inc. 1,288 54,534 SanDisk Corp. 1,373 95,492 Western Digital Corp. 1,325 114,175 Construction and engineering (0.3%) Fluor Corp. 1,063 80,745 Construction materials (0.5%) Eagle Materials, Inc. 516 40,635 Headwaters, Inc. (NON) 4,300 47,816 Martin Marietta Materials, Inc. 461 50,254 Consumer finance (1.5%) American Express Co. 1,098 93,352 Capital One Financial Corp. 1,104 77,953 Discover Financial Services 1,248 66,955 Santander Consumer USA Holdings, Inc. (NON) 3,069 78,658 SLM Corp. 3,744 85,213 Containers and packaging (1.0%) Avery Dennison Corp. 980 48,285 Berry Plastics Group, Inc. (NON) 2,218 49,461 Owens-Illinois, Inc. (NON) 1,576 50,495 Rock-Tenn Co. Class A 518 52,567 Sealed Air Corp. 2,196 68,493 Diversified consumer services (0.3%) ITT Educational Services, Inc. (NON) 2,409 70,825 Diversified financial services (3.2%) Bank of America Corp. 10,591 177,399 Citigroup, Inc. 3,326 157,752 Gain Capital Holdings, Inc. 4,928 43,810 JPMorgan Chase & Co. 7,532 416,972 Moody's Corp. 995 74,207 Diversified telecommunication services (1.0%) AT&T, Inc. 2,337 77,869 Iridium Communications, Inc. (NON) 3,460 21,936 Verizon Communications, Inc. 2,037 97,817 Windstream Holdings, Inc. 9,103 68,090 Electric utilities (0.9%) Edison International 2,964 142,746 Exelon Corp. 3,423 99,267 Electrical equipment (0.9%) Emerson Electric Co. 1,441 95,020 Generac Holdings, Inc. 2,911 140,106 Electronic equipment, instruments, and components (0.6%) Anixter International, Inc. 679 59,562 CDW Corp. of Delaware 4,589 108,622 Energy equipment and services (1.3%) Halliburton Co. 1,206 59,106 Helmerich & Payne, Inc. 713 62,773 Nabors Industries, Ltd. 3,245 55,425 Rowan Cos. PLC Class A (NON) 1,725 54,113 Schlumberger, Ltd. 1,397 122,335 Food and staples retail (2.3%) CVS Caremark Corp. 3,572 241,896 Kroger Co. (The) 3,631 131,079 Wal-Mart Stores, Inc. 2,337 174,527 Whole Foods Market, Inc. 1,169 61,092 Food products (1.5%) Amira Nature Foods, Ltd. (United Arab Emirates) (NON) 3,071 58,410 Archer Daniels-Midland Co. 2,147 84,764 Bunge, Ltd. 548 41,516 Kellogg Co. 1,017 58,966 Pinnacle Foods, Inc. 2,848 76,896 S&W Seed Co. (NON) 5,372 33,468 Tyson Foods, Inc. Class A 1,547 57,858 Gas utilities (0.6%) AGL Resources, Inc. 1,230 58,769 UGI Corp. 2,253 97,758 Health-care equipment and supplies (2.1%) Align Technology, Inc. (NON) 1,101 65,421 Baxter International, Inc. 917 62,631 Boston Scientific Corp. (NON) 3,868 52,334 CareFusion Corp. (NON) 1,673 68,208 GenMark Diagnostics, Inc. (NON) 3,167 40,918 Medtronic, Inc. 1,753 99,150 St. Jude Medical, Inc. 2,780 168,829 Zimmer Holdings, Inc. 211 19,828 Health-care providers and services (3.3%) Cardinal Health, Inc. 1,199 81,556 Catamaran Corp. (NON) 1,455 70,742 Express Scripts Holding Co. (NON) 691 51,611 HCA Holdings, Inc. (NON) 2,008 100,942 HealthSouth Corp. 2,237 69,615 Humana, Inc. 709 68,986 Kindred Healthcare, Inc. 4,518 85,571 McKesson Corp. 528 92,088 Omnicare, Inc. 1,376 85,945 UnitedHealth Group, Inc. 1,455 105,167 WellPoint, Inc. 1,023 87,978 Hotels, restaurants, and leisure (2.0%) Bloomin' Brands, Inc. (NON) 2,659 61,077 Boyd Gaming Corp. (NON) 9,194 97,089 Hilton Worldwide Holdings, Inc. (NON) 748 16,194 International Game Technology 3,514 50,707 Intrawest Resorts Holdings, Inc. (NON) 2,148 25,561 Las Vegas Sands Corp. 1,020 78,050 McDonald's Corp. 320 30,134 Penn National Gaming, Inc. (NON) 4,733 55,808 Red Robin Gourmet Burgers, Inc. (NON) 867 55,861 Wynn Resorts, Ltd. 363 78,923 Household durables (1.3%) New Home Co., Inc. (The) (NON) 3,661 44,664 UCP, Inc. Class A (NON) 9,020 131,421 WCI Communities, Inc. (NON) 2,994 56,048 Whirlpool Corp. 875 116,638 Household products (0.3%) Energizer Holdings, Inc. 435 41,108 Procter & Gamble Co. (The) 476 36,471 Independent power producers and energy traders (0.6%) AES Corp. 4,834 67,966 NRG Energy, Inc. 3,382 94,189 Industrial conglomerates (0.7%) General Electric Co. 3,749 94,212 Siemens AG (Germany) 673 85,285 Insurance (3.0%) American International Group, Inc. 2,557 122,634 Assured Guaranty, Ltd. 3,334 70,514 Genworth Financial, Inc. Class A (NON) 4,334 63,927 Hartford Financial Services Group, Inc. (The) 2,483 82,560 Lincoln National Corp. 1,834 88,087 MetLife, Inc. 3,796 186,194 Travelers Cos., Inc. (The) 1,291 104,932 Unum Group. 2,529 81,434 Internet and catalog retail (1.0%) Amazon.com, Inc. (NON) 88 31,565 Bigfoot GmbH (acquired 8/2/13, cost $43,961) (Private) (Brazil) (F) (RES) (NON) 2 33,476 Groupon, Inc. (NON) 3,967 41,495 Priceline.com, Inc. (NON) 134 153,415 Internet software and services (3.6%) Blucora, Inc. (NON) 2,727 69,838 Chegg, Inc. (NON) 9,391 62,638 eBay, Inc. (NON) 1,068 56,818 Facebook, Inc. Class A (NON) 1,753 109,685 Google, Inc. Class A (NON) 375 442,864 VeriSign, Inc. (NON) 2,160 126,900 Yahoo!, Inc. (NON) 1,577 56,804 Yandex NV Class A (Russia) (NON) 1,119 41,123 IT Services (2.4%) Accenture PLC Class A 624 49,845 Alliance Data Systems Corp. (NON) 310 74,295 Computer Sciences Corp. 2,607 157,489 IBM Corp. 835 147,528 MasterCard, Inc. Class A 1,030 77,950 Visa, Inc. Class A 406 87,465 Xerox Corp. 4,894 53,100 Leisure equipment and products (0.1%) Malibu Boats, Inc. Class A (NON) 1,400 24,850 Life sciences tools and services (1.0%) Agilent Technologies, Inc. 1,127 65,535 PerkinElmer, Inc. 1,524 66,332 Thermo Fisher Scientific, Inc. 1,114 128,266 Machinery (1.5%) Caterpillar, Inc. 1,239 116,354 Deere & Co. 545 46,848 Ingersoll-Rand PLC 1,140 67,021 Parker Hannifin Corp. 365 41,380 TriMas Corp. (NON) 1,540 53,592 Trinity Industries, Inc. 1,454 84,666 Media (2.8%) AMC Entertainment Holdings, Inc. Class A (NON) 3,000 64,110 CBS Corp. Class B (non-voting shares) 968 56,841 Comcast Corp. Class A 3,254 177,180 DISH Network Corp. Class A (NON) 1,226 69,122 SFX Entertainment, Inc. (NON) 9,948 92,516 Time Warner Cable, Inc. 585 77,963 Viacom, Inc. Class B 1,334 109,521 Walt Disney Co. (The) 1,541 111,892 Metals and mining (0.5%) ArcelorMittal SA (France) 3,174 52,308 Constellium NV Class A (Netherlands) (NON) 1,076 27,879 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 1,615 52,342 Multiline retail (1.2%) Kohl's Corp. 1,646 83,337 Macy's, Inc. 2,533 134,756 Nordstrom, Inc. 961 55,209 Target Corp. 993 56,244 Oil, gas, and consumable fuels (8.7%) Apache Corp. 1,148 92,138 BP PLC ADR (United Kingdom) 1,387 65,036 BPZ Resources, Inc. (NON) 53,279 106,558 Cabot Oil & Gas Corp. 2,303 92,074 Cheniere Energy Partners LP Holdings, LLC (Partnership shares) (NON) 2,500 46,750 Chesapeake Energy Corp. 2,808 75,563 Chevron Corp. 860 96,002 ConocoPhillips 821 53,324 Continental Resources, Inc. (NON) 594 65,459 ECA Marcellus Trust 1 (Units) 4,322 39,762 EOG Resources, Inc. 558 92,204 EP Energy Corp. Class A (NON) 4,380 75,336 Exxon Mobil Corp. 4,057 373,893 Marathon Oil Corp. 1,403 46,004 Marathon Petroleum Corp. 722 62,850 Memorial Production Partners LP (Units) 5,821 127,655 Midcoast Energy Partners LP (NON) 2,741 57,561 MPLX LP (Partnership shares) 1,956 89,996 Occidental Petroleum Corp. 802 70,231 QEP Resources, Inc. 4,294 132,642 Royal Dutch Shell PLC ADR (United Kingdom) 826 57,077 RSP Permian, Inc. (NON) 3,453 70,614 SandRidge Permiam Trust 14,940 197,806 Suncor Energy, Inc. (Canada) 2,275 74,688 Valero Energy Corp. 1,056 53,962 World Point Terminals, LP (Units) 1,906 37,224 Paper and forest products (0.2%) International Paper Co. 1,037 49,506 Personal products (0.3%) Coty, Inc. Class A 2,301 31,040 Herbalife, Ltd. 796 51,239 Pharmaceuticals (3.6%) AbbVie, Inc. 2,097 103,235 AstraZeneca PLC (United Kingdom) 773 49,031 Endo Health Solutions, Inc. (NON) 1,023 67,395 Jazz Pharmaceuticals PLC (NON) 435 65,972 Johnson & Johnson 2,977 263,375 Merck & Co., Inc. 2,250 119,183 Pfizer, Inc. 6,561 199,454 Shire PLC ADR (United Kingdom) 689 103,088 Professional services (0.7%) ManpowerGroup, Inc. 898 69,954 Towers Watson & Co. Class A 445 52,029 TrueBlue, Inc. (NON) 2,187 53,647 Real estate investment trusts (REITs) (2.1%) Altisource Residential Corp. (Virgin Islands) 2,744 82,320 American Tower Corp. 1,139 92,122 Armada Hoffler Properties, Inc. 7,888 71,781 Boston Properties, LP 251 27,131 Brixmor Property Group, Inc. 7,462 154,314 Campus Crest Communities, Inc. 2,662 23,505 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 3,970 52,523 Prologis, Inc. 684 26,512 Vornado Realty Trust 316 29,018 Real estate management and development (0.2%) CBRE Group, Inc. Class A (NON) 1,814 48,144 Road and rail (0.4%) Genesee & Wyoming, Inc. Class A (NON) 513 46,344 Union Pacific Corp. 354 61,681 Semiconductors and semiconductor equipment (1.8%) Atmel Corp. (NON) 7,515 62,825 Intel Corp. 4,123 101,178 Magnachip Semiconductor Corp. (South Korea) (NON) 827 13,075 Marvell Technology Group, Ltd. 4,639 69,260 Micron Technology, Inc. (NON) 3,869 89,142 NVIDIA Corp. 7,759 121,816 Texas Instruments, Inc. 756 32,054 Software (4.0%) Citrix Systems, Inc. (NON) 448 24,223 Electronic Arts, Inc. (NON) 2,416 63,782 Mentor Graphics Corp. 2,518 52,374 Microsoft Corp. 10,266 388,568 Oracle Corp. 7,407 273,318 Symantec Corp. 2,015 43,141 Synopsys, Inc. (NON) 1,764 70,313 TiVo, Inc. (NON) 12,267 151,988 Specialty retail (2.4%) Bed Bath & Beyond, Inc. (NON) 1,282 81,856 Best Buy Co., Inc. 2,887 67,960 Children's Place Retail Stores, Inc. (The) (NON) 835 43,979 GNC Holdings, Inc. Class A 1,065 54,432 Home Depot, Inc. (The) 1,293 99,367 Lowe's Cos., Inc. 2,135 98,829 Office Depot, Inc. (NON) 14,171 69,296 Outerwall, Inc. (NON) 471 30,290 Rent-A-Center, Inc. 2,158 53,821 TJX Cos., Inc. (The) 714 40,955 Textiles, apparel, and luxury goods (0.8%) Hanesbrands, Inc. 868 61,750 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 696 55,631 NIKE, Inc. Class B 721 52,525 VF Corp. 940 54,943 Tobacco (1.1%) Altria Group, Inc. 4,033 142,042 Lorillard, Inc. 1,244 61,230 Philip Morris International, Inc. 1,297 101,348 Trading companies and distributors (0.5%) Air Lease Corp. 3,576 112,572 Stock Building Supply Holdings, Inc. (NON) 1,332 23,217 Water utilities (0.3%) American Water Works Co., Inc. 1,828 77,818 Wireless telecommunication services (0.3%) Vodafone Group PLC ADR (United Kingdom) 2,024 75,015 Total common stocks (cost $22,981,153) INVESTMENT COMPANIES (0.4%) (a) Shares Value Market Vectors Semiconductor ETF 2,516 $103,584 Total investment companies (cost $102,528) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Iridium Communications, Inc. 144A $7.00 cv. pfd. 213 $19,343 Unisys Corp. Ser. A, 6.25% cv. pfd. 61 5,646 Total convertible preferred stocks (cost $27,400) SHORT-TERM INVESTMENTS (2.0%) (a) Shares Value Putnam Short Term Investment Fund 0.07% (AFF) 549,533 $549,533 Total short-term investments (cost $549,533) TOTAL INVESTMENTS Total investments (cost $23,660,614) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $26,903,648. (b) The aggregate identified cost on a tax basis is $23,665,553, resulting in gross unrealized appreciation and depreciation of $3,785,174 and $541,207, respectively, or net unrealized appreciation of $3,243,967. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $33,476, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $408,506 $7,141,621 $7,000,594 $219 $549,533 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $3,619,402 $— $33,476 Consumer staples 1,877,029 — — Energy 2,706,161 — — Financials 4,355,229 79,000 — Health care 3,529,207 — — Industrials 3,141,734 — — Information technology 4,838,344 — — Materials 1,072,592 — — Telecommunication services 340,727 — — Utilities 638,513 — — Total common stocks Convertible preferred stocks — 24,989 — Investment companies 103,584 — — Short-term investments 549,533 — — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2014
